Case: 1:17-cr-00014-SJD Doc #: 163 Filed: 04/12/21 Page: 1 of 6 PAGEID #: 518

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA,
Case No. 1:17-cr-14
Plaintiff,
Judge Susan J. Dlott
Vv.
: ORDER DENYING DEFENDANT’S
ERIC BROWN, : MOTION FOR COMPASSIONATE
: RELEASE
Defendant.

This matter is before the Court on Defendant’s Supplemental Motion for Compassionate
Release (Doc. 161). The United States opposes Defendant’s Motion (Doc. 162). For the reasons
set forth below, Defendant’s Supplemental Motion for Compassionate Release will be DENIED.

I. BACKGROUND

Defendant Eric Brown pled guilty to conspiracy to possess cocaine with intent to
distribute, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(ii), and 846. Brown admitted
that, as part of a conspiracy, he obtained 8 kilograms of cocaine from a 17 kilogram shipment a
co-defendant arranged to have delivered to the Southern District of Ohio for Brown and others to
distribute. (Doc. 58 at PageID 154; Doc. 69 at PageID 182.) As part of his plea agreement, the
parties agreed to a sentence of 120 months of imprisonment followed by at least five years of
supervised release—the statutory minimum sentence—pursuant to Federal Rule of Criminal
Procedure 11(c)(1)(C). (Doc. 58 at PageID 149, 151.) On November 8, 2017, the Court
sentenced Brown to a 120-month period of incarceration followed by five years of supervised
release. (Doc. 119.)

Approximately three years later, Brown requested appointment of counsel to assist him in

moving for compassionate release. (Doc. 158.) The Court granted Brown’s request. (Doc. 160.)
Case: 1:17-cr-00014-SJD Doc #: 163 Filed: 04/12/21 Page: 2 of 6 PAGEID #: 519

Brown requested compassionate release from the warden which was denied on October 22, 2020.
(Doc. 161-1 at PageID 499.) His Court-appointed attorney filed the instant Motion for
Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A) on March 2, 2021. (Doc. 161.)

Although he is only 48 years old, Brown moves for compassionate release alleging that
he suffers from health concerns that place him at high risk of serious illness or death if he were
to contract COVID-19, thereby making him an appropriate candidate for compassionate release.
(id.) The medical records offered in support of Brown’s motion—dated April 15, 2020— indicate
that he suffers from mild kidney disease, prediabetes, and obesity. (Doc. 161-2 at PageID 500,
502.)

Brown is currently incarcerated at FCI-Allenwood Low, a low security federal
correctional institution. His anticipated release date is August 31, 2024.

Il. LEGAL STANDARD

The Court lacks authority to resentence a defendant, except as permitted by statute.
United States v. Houston, 529 F.3d 743, 748-49 (6th Cir. 2008). “The compassionate release
provisions were first included in the Sentencing Reform Act of 1984 .. . to be a ‘safety valve’ to
reduce a sentence in the ‘unusual case in which the defendant’s circumstances are so changed,
such as by terminal illness, that it would be inequitable to continue the confinement of the
prisoner.’” United States v. Ebbers, 432 F. Supp. 3d 421, 430 (S.D.N.Y. 2020) (quoting S. Rep.
98-225, at 121 (1983)). The 1984 provisions empowered only the Bureau of Prisons (“BOP”)
Director to file a motion for compassionate release, “‘[y]et the Director seldom wielded this
significant power.” United States v. Jones, 980 F.3d 1098, 1104 (6th Cir. 2020). For instance,
the BOP approved only 6% of 5,400 compassionate release applications received between 2013

and 2017. Id. (citing Christie Thompson, Frail, Old and Dying, but Their Only Way Out of
Case: 1:17-cr-00014-SJD Doc #: 163 Filed: 04/12/21 Page: 3 of 6 PAGEID #: 520

Prison Is a Coffin, N.Y. TIMES (Mar. 7, 2018), https://www.nytimes.com/2018/03/07/us/prisons-
compassionate-release-.html (citing data provided by the BOP)).

Frustrated that the Director acted so infrequently, Congress passed the First Step Act of
2018. “Section 603(b) of the First Step Act—titled ‘Increasing the Use and Transparency of
Compassionate Release’—ousted the BOP from its preclusive gatekeeper position and amended
18 U.S.C. § 3582(c)(1)(A).” Jd, at 1105; See First Step Act of 2018, Pub. L. 115-391, Title VI, §
603(b), 132 Stat. 5194, 5239. Pursuant to § 3582(c)(1)(A)(i):

The court may not modify a term of imprisonment once it has been
imposed except that--

(1) in any case--

(A) the court, upon motion of the Director of the Bureau of Prisons,
or upon motion of the defendant after the defendant has fully
exhausted all administrative rights to appeal a failure of the Bureau
of Prisons to bring a motion on the defendant’s behalf or the lapse of
30 days from the receipt of such a request by the warden of the
defendant's facility, whichever is earlier, may reduce the term of
imprisonment (and may impose a term of probation or supervised
release with or without conditions that does not exceed the unserved
portion of the original term of imprisonment), after considering the
factors set forth in section 3553(a) to the extent that they are
applicable, if it finds that--

(i) extraordinary and compelling reasons warrant such a reduction . .
. and that such a reduction is consistent with applicable policy
statements issued by the Sentencing Commission.

Thus, under the current provisions, an incarcerated person can file for compassionate
release after either exhausting the BOP’s administrative process or thirty days after the warden
received the compassionate release request, whichever is earlier. Jones, 980 F.3d at 1105. Once
this administrative process has occurred, the Court employs a three step evaluation to determine:
(1) whether “extraordinary and compelling reasons warrant” the requested sentence reduction;

(2) whether the reduction is consistent with applicable Sentencing Commission policy
Case: 1:17-cr-00014-SJD Doc #: 163 Filed: 04/12/21 Page: 4 of 6 PAGEID #: 521

statements; and (3) whether, considering the applicable section 3553(a) factors,' the reduction is
warranted under the particular circumstances of the case. Jd. at 1108 (footnote added); 18 U.S.C.
§ 3582(c)(1)(A). “In cases where incarcerated persons file motions for compassionate release,
federal judges may skip step two of the § 3582(c)(1)(A) inquiry and have full discretion to define
‘extraordinary and compelling’ without consulting the policy statement [USSG] § 1B1.13.”
Jones, 980 F.3d at 1111 (concluding that § 1B1.13 applies only where the BOP Director files the
compassionate release motion). A court’s decision to grant compassionate release is
discretionary. /d. at 1106. A person seeking sentence reduction bears the burden of proving
entitlement to compassionate release. Ebbers, 432 F. Supp. 3d. at 426; United States v. Hill, No.
5:14CR337, 2020 WL 5104477, at *1 (N.D. Ohio Aug. 31, 2020).
Ill. ANALYSIS

In the case at bar, Brown exhausted the required administrative remedies by petitioning
the warden for compassionate release at least thirty days prior to filing his motion. (Doc. 161-1
at PageID 499.) Therefore, his motion is ripe for consideration on the merits. See United States
v. Alam, 960 F.3d 831, 834 (6th Cir. 2020).

A. Extraordinary and Compelling Reason

In this case, Brown—at least as of April 15, 2020, the date of the medical record
submitted—suffers from obesity, prediabetes, and mild chronic kidney disease for which he
takes no medications. (Doc. 161-2 at PageID 500.) The Center for Disease Control and

Prevention (“CDC”) lists obesity, chronic kidney disease, and diabetes among the conditions that

 

' Section 3553(a) factors include: (1) the nature and circumstances of the offense; (2) the defendant’s history and
characteristics; (3) the need for the sentence imposed to reflect the seriousness of the offense, provide just
punishment, and promote respect for the law; (3) the need to protect the public from further crimes of the defendant;
(4) the need to provide the defendant with needed educational or vocational training, medical care or other
treatment; (5) the kinds of sentences available; (6) the sentencing guideline range; (7) the need to avoid unwarranted
sentence disparities among defendants with similar records guilty of similar conduct; and (8) the need to provide
restitution to victims of the offense. 18 U.S.C. § 3553(a).

4
Case: 1:17-cr-00014-SJD Doc #: 163 Filed: 04/12/21 Page: 5 of 6 PAGEID #: 522

could increase an individual’s risk of severe illness if he were to contract COVID-19. CENTERS
FOR DISEASE CONTROL AND PREVENTION, CORONAVIRUS DISEASE 2019 (COVID-19), People With
Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html (last visited April 5, 2021). In addition, as of
April 5, 2021, the Bureau of Prisons reported the following data from FCI-Allenwood Low: 1
inmate and 0 staff members with positive COVID-19 tests, 0 inmate or staff COVID-19 deaths,
and 283 inmates and 19 staff members recovered from COVID-19. BUREAU OF PRISONS,
COVID-19 Coronavirus, https://www.bop.gov/coronavirus/ (last accessed April 5, 2021). In
addition, at the Allenwood Federal Correctional Complex,” 288 staff and 974 inmates have been
fully vaccinated against COVID-19. /d. Brown offers no evidence regarding whether the
COVID-19 vaccine has been made available to him or whether he has been fully vaccinated.
“During the COVID-19 pandemic, courts have found extraordinary and compelling
reasons for compassionate release when an inmate shows both a particularized susceptibility to
the disease and a particularized risk of contracting the disease at his prison facility.” United
States v. Provost, 474 F. Supp. 3d 819, 825 (E.D. Va. July 24, 2020) (internal quotation marks
omitted) (granting motion for compassionate release). In this case, however, Brown’s medical
conditions appear to be relatively minor, and he requires no prescription medications or
significant medical intervention. In addition, the BOP reports only one active COVID-19
infection at FCI-Allenwood Low and relatively high vaccination numbers at the Allenwood
Federal Correctional Complex.’ In addition, the Court has no information regarding whether

Brown has been offered or has received a COVID-19 vaccination. Under these circumstances,

 

2 Allenwood Federal Correctional Complex includes FCI-Allenwood Low, FCI-Allenwood Medium, and United
States Penitentiary Allenwood.

3 The BOP website does not report vaccination numbers for FCI-Allenwood Low, individually, and neither party has
provided such information to the Court.
Case: 1:17-cr-00014-SJD Doc #: 163 Filed: 04/12/21 Page: 6 of 6 PAGEID #: 523

the Court cannot conclude that an extraordinary and compelling reason exists for Brown’s
compassionate release.

B. 18 U.S.C. § 3553(a) Factors

Having concluded that no extraordinary and compelling reason supports Brown’s
compassionate release, the Court need not consider the section 3553(a) factors. United States v.
Jones, 980 F.3d at 1108. However, the Court notes that Brown entered into a Rule 11(c)(1)(C)
plea agreement for the statutory minimum sentence, and he has served just over half of that
sentence to date.

IV. CONCLUSION

After considering the factors set forth in 18 U.S.C. § 3553(a), the Court concludes that a

reduction of sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) is not warranted in this case.

Accordingly, Defendant’s Motion for Compassionate Release (Doc. 161) is hereby DENIED.

oh wan Q WWett)

Judge Susan J. lotta
United States District Court

IT IS SO ORDERED.

6
